DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claims submitted on 12 NOVEMBER 2019 are considered.  Claims 1-22 and 40-76 have been cancelled.  Claims 23-39 are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 NOVEMBER 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
There is an NPL reference with a strikethrough because there is no date associated with it.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: character 3602, in the description of Figure 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "said thin film" in line 1.  It is unclear to the Examiner if this is the same or different than the ‘thin film web’ as recited in all the other claims and in Claim 23.  Consistent terminology should be used throughout the claims.  
Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the disposable cartridge" in the instant claim.  There is insufficient antecedent basis for this limitation in the claim. A ‘disposable cartridge’ is only claimed in Claim 35, not Claim 30.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-39 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BATTRELL, WO 2011/094577 A2, submitted on the Information Disclosure Statement on 12 NOVEMBER 2019; Foreign Patent Documents Cite No. 121.
Applicant’s invention is drawn towards a device, a micropump. 
Regarding Claim 23
Additional Disclosures Included are: Claim 24: wherein the micropump of claim 23, wherein said thin film web is a low density polyethylene / ethylene vinyl acetate/polyvinylidene chloride/ ethylene vinyl acetate / low density polyethylene co-laminate film, page 28.; Claim 25: wherein the micropump of claim 23, wherein said thin film is composed of polyethylene, polyvinylidene chloride, poly-ethylene vinyl acetate, polyvinylchloride, polypropylene, polyolefin, or a composite or a co-laminate thereof, page 26-28.; Claim 26: wherein the micropump of claim 23, wherein said thin film web is a high density polyethylene, polyethylene terephthalate, a polycarbonate, a polyimide, a polyether ether ketone, a polypropylene, a polyvinylchloride, a polyacrylate, a polyester, or a co-laminate or a composite thereof, page 26-28.; Claim 27: wherein the  micropump of claim 23, wherein said thin film web is a stretch-wrap film, page 8-9.; Claim 28: wherein the micropump of claim 23, wherein said thin film web is a chemically resistant polymer, page 26-28.; Claim 29: wherein the micropump of claim 23, wherein said micropump is self-priming, page 28, 32-34, Figure 10A-C, Figure 12.; Claim 30: wherein the micropump of claim 23, wherein said micropump is manufactured by a process of locally overstretching said web under a force applied to said thin film, said force being in excess of said yield point is directed towards a product by process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).; Claim 31: wherein the micropump of claim 23, wherein said thin film web inelastically conforms in a first state to a first internal surface of said cavity when pressurized and in a second state to a second internal surface Claim 32: wherein the micropump of claim 31, wherein said micropump is configured to pump a liquid according to a pump stroke defined by the reversible motion of said permanently overstretched deformation of said web between said first state and said second state as driven by pressurization and depressurization of said second subcavity, Figure 9A-L.; Claim 33: wherein the micropump of claim 32, wherein said first subcavity comprises a port configured for receiving a liquid, Figure 9A-L, port where valve 910 is located.; Claim 34: wherein the micropump of claim 32, wherein said first subcavity comprises a port for discharging a liquid, Figure 9A-L, port where valve 911 is located.; Claim 35: wherein the micropump of  claim 23, wherein the wherein the micropump is enclosed in a disposable cartridge body of a microassay device, abstract, Claim 1.; Claim 36: wherein the micropump of claim 30, wherein said force is a pneumatic force applied to said diaphragm after assembly of the disposable cartridge body, page 5-7.; Claim 37: wherein the micropump of claim 30, wherein said web is first overstretched by locally applying a force; and then said cavity is assembled by aligning said web with said cavity while opposingly mating said first subcavity with said second subcavity, page 8-9, page 28, is directed towards product by process language.  .  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).; Claim 38: wherein the micropump of claim 30, wherein said web is overstretched by a process of forcing said web into a subcavity; and then said cavity is assembled by apposingly mating said first subcavity with said second subcavity, page 8-9, page 28, is directed In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).; and Claim 39; wherein the  micropump of claim 30, wherein said force is a mechanical force applied under controlled process conditions, page 5-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication No. 2009/0148933 A1 to BATTRELL, Figure 7A-C; US Publication No. 2006/076068 A1 to YOUNG, Figure 6A-7. 
Both references cited above teaches a valve structure that comprise a diaphragm which opens and closes the valve by pneumatic control.  .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797